FILED
                                                                     15-0826
                                                                     11/23/2015 9:33:00 AM
                                                                     tex-7941404
                                                                     SUPREME COURT OF TEXAS
                                                                     BLAKE A. HAWTHORNE, CLERK

                                      NO. 15-0826

                     IN THE SUPREME COURT OF TEXAS


               LIONELL BREAUX AND L.J. BREAUX, L.L.C.,
                            Petitioners,

                                            V.

       WEST TEXAS PETERBILT (LUBBOCK) INC. D/B/A TEXAS
                    PETERBILT (ODESSA),
                         Respondent.


                  RESPONDENT’S WAIVER OF RESPONSE
                       TO PETITION FOR REVIEW


TO THE HONORABLE SUPREME COURT OF TEXAS:

       Comes now Respondent West Texas Peterbilt (Lubbock) Inc. d/b/a

Texas Peterbilt (Odessa) (“Respondent”) and files this, its waiver of

response to Petitioners Lionell Breaux and L.J. Breaux, L.L.C.’s Petition for

Review, reserving the right to respond upon request of the Court pursuant to

Texas Rule of Appellate Procedure 53.3.




Respondent’s Waiver of Response to Petition for Review                 Page 1
                                              Respectfully submitted,

                                              UNDERWOOD LAW FIRM, P.C.
                                              W. Wade Arnold
                                              State Bar No. 00783561
                                              Stephanie J. Larsen
                                              State Bar No. 24085425
                                              P. O. Box 9158
                                              Amarillo, Texas 79105-9158
                                              Wade.arnold@uwlaw.com
                                              Stephanie.larsen@uwlaw.com
                                              (806) 376-5613
                                              (806) 379-0316 [fax]


                                              By:    /s/ Stephanie J. Larsen
                                                    Stephanie J. Larsen

                                              ATTORNEYS FOR WEST TEXAS
                                              PETERBILT (LUBBOCK) d/b/a
                                              TEXAS PETERBILT (ODESSA)


                          CERTIFICATE OF SERVICE

      I hereby certify that on the 23rd day of November, 2015 a true and
correct copy of the above was served on the following:

       Counsel for Petitioner:

       Via Facsimile (432) 368-4287
       Mr. Allen R. Stroder
       191 Professional Center, Suite 230
       6010 Highway 191
       Odessa, Texas 79762
       allenstroder@cableone.net


                                              /s/   Stephanie J. Larsen
                                              Stephanie J. Larsen

Respondent’s Waiver of Response to Petition for Review                         Page 2